t c memo united_states tax_court self heating and cooling inc transferee petitioner v commissioner of internal revenue respondent docket no filed date barry a furman for petitioner gerald a thorpe for respondent memorandum findings_of_fact and opinion ruwe judge in a notice of transferee_liability dated date respondent determined that petitioner was liable as a transferee for the income_tax_liability of self oil heat inc in the amount of dollar_figure plus interest provided by law the only issue presented by the parties is whether petitioner is liable as a transferee of property pursuant to sec_6901 findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner’s principal_place_of_business was in fort washington pennsylvania background on date self oil heat inc self oil was organized pursuant to the laws of pennsylvania to engage in inter alia the business of selling fuel oil self oil elected to be treated for tax purposes as an s_corporation until that election was revoked on or about date from the date of its incorporation until the date it ceased operations robert n self sr was self oil’s president sole shareholder and sole director for part of and robert n self jr was self oil’s secretary and treasurer during self oil and its officers became the subject of a joint criminal investigation conducted by federal and state authorities to determine whether self oil among others had paid 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the the tax_court rules_of_practice and procedure 2mr self sr is the father of mr self jr and jonathan self mr self sr testified that both of his sons were former employees of self oil the correct amount of excise_tax on fuel it purchased and sold thereafter a five-count criminal information was filed against mr self jr charging him with inter alia conspiracy to defraud the united_states by impeding impairing obstructing and defeating the internal_revenue_service in the computation assessment and collection of fuel excise_taxes during and wire fraud arising from a scheme to defraud the commonwealth of pennsylvania of oil company franchise_taxes and the state of new jersey of motor fuel and gross_receipts taxes and mail fraud arising from a scheme to defraud the commonwealth of pennsylvania of oil company franchise_taxes on or about date mr self jr entered into a plea agreement with the u s attorney and pleaded guilty on date a judgment of conviction was entered sentencing mr self jr to years of probation and the payment of dollar_figure in penalties a judgment of conviction was also entered against self oil requiring it to pay a dollar_figure fine and a forfeiture penalty of dollar_figure petitioner self heating and cooling inc is a pennsylvania corporation organized on date and engaged in the business of selling fuel oil and related activities on date petitioner issued shares of its stock to mr self jr and jeanette a self his wife and shares to jonathan self on date the department of taxation of the state of ohio sent self oil a demand for immediate payment of motor fuel tax of dollar_figure plus a 30-percent penalty for a total amount due of dollar_figure on date the state of pennsylvania assessed excise_tax liabilities including interest and penalties against self oil totaling dollar_figure according to three separate notices of reassessment all dated date the state of pennsylvania notified self oil that on the basis of the decision and order that the board_of finance and revenue entered on date self oil owed excise_tax liabilities including penalties and interest totaling dollar_figure at some point mr self sr and mr self jr concluded that self oil could not continue in business if it remained liable for the excise_taxes asserted by ohio and pennsylvania mr self sr and mr self jr had discussions with their attorneys maury b reiter and william stewart concerning a method by which the business of self oil could be sold to petitioner mr reiter wrote a memorandum dated date to his file concerning the pennsylvania state motor fuel oil tax appeal which states in whole on or about date wks mr stewart and mbr mr reiter met with robert self sr bob and robert self jr rob regarding an assessment for fuel oil tax arising out of the circumstances which lead to a criminal indictment and settlement specifically the state claimed a sic that self oil had engaged in a daisy chain for the purpose of evading the motor fuel oil excise_tax the assessments were for approximately dollar_figure million including penalty and interest obviously if successful the state would put self oil out of business a plan was devised by wks and myself to form a new corporation newco since self oil is entirely owned by bob and bob was winding down his involvement in the business newco was to be owned by rob and his brother jonathan the idea was to renew all new customers and existing customers in to newco as well as all new hvac installations and servicing while renting the trucks facilities and utilizing the personnel of self oil the thought was that we can justify creating newco since bob wanted to retire but the sons would be unwilling to step in to self oil given all of its liability exposure and therefore they would agree to acquire the business by paying bob’s company an administrative fee for the right to take over the customers and use self oil’s infrastructure with the intent eventually of taking over the personnel the facilities and buying the equipment and vehicles by doing this it was our goal to leave self oil with no real value so that an eventual judgement by the state would not impair the ability of continuing the business albeit through newco in order to allow us to transition the business to newco it was agreed that we would appeal the assessments as long as we could to buy time i therefore started the administrative appeal process with the state again keeping in mind that the principal goal was delay with the remote possibility of convincing the state it was wrong everyone acknowledged that it was very unlikely that we would have any success in the administrative appeal process we never really evaluated the liklihood sic of success in court it being understood that when that time came we would look at where we were in the transition of the business and determine whether pursuing the case any further was justified i believe everyone felt the liklihood sic of success was not great and that was the reason for accelerating the transition which in fact occurred this point was driven home even further when self oil later got an assessment from the state of ohio for approximately dollar_figure million i believe the general feeling was to drag it out as long as possible and then just walk away and defend any_action for transferee_liability which the states may attempt emphasis added on date mr reiter drafted two letters which gave notice to the state of pennsylvania that a sale by and between self oil and petitioner was scheduled for date on or about date self oil conveyed substantially_all its assets to petitioner pursuant to an asset purchase agreement agreement the purchase_price was listed in the agreement as dollar_figure according to schedule a attached to the agreement the purchase_price was allocated to the assets being purchased as follows item allocation vehicles vans trucks inventory customer list office equipment goodwill dollar_figure big_number big_number big_number big_number big_number according to the agreement the consideration for the conveyance took the form of petitioner’s assumption of various debts of self oil outstanding loans to mr self sr and his wife totaling dollar_figure self oil’s forfeiture and fine 3however according to the agreement the closing was to take place on date 4during the years preceding the conveyance mr self sr and his wife had advanced their personal funds to self oil so that it could meet its financial needs the amounts of which were recorded on the corporate books_and_records as loans from stockholder ie unsecured long-term liabilities when self oil conveyed its assets to petitioner the outstanding balance owed to mr self sr and his wife was dollar_figure obligations to the u s government in the aggregate amount of dollar_figure and dollar_figure as the balance owed to harleysville national bank on or about date self oil and petitioner entered into an assignment and assumption_agreement assignment agreement according to the assignment agreement petitioner assumed the following self oil obligations dollar_figure in loans outstanding to mr self sr and his wife dollar_figure in loans outstanding to harleysville national bank and dollar_figure in obligations to the u s government with respect to self oil’s guilty plea agreement subsequently self oil and petitioner orally agreed that the consideration that petitioner provided would comprise the following petitioner’s assumption of a portion of the debt self oil owed to mr self sr and his wife totaling dollar_figure petitioner’s assumption of fines and forfeitures self oil owed to the united_states totaling dollar_figure and petitioner’s assumption of a portion 5the payments to harleysville national bank and to mr self sr set forth in the agreements were based on projected collections of self oil’s accounts_receivable being sufficient to pay off harleysville national bank’s obligations in full and repay mr self sr ’s loan 6see supra note 7when self oil transferred its assets to petitioner it owed the united_states dollar_figure in fines and penalties that mr self sr had guaranteed and petitioner paid of the debt self oil owed to harleysville national bank totaling dollar_figure on date the fair_market_value of the assets transferred to petitioner was dollar_figure self oil was insolvent when it conveyed its assets to petitioner or was rendered insolvent by virtue of the transfer after transferring its assets to petitioner self oil ceased its business operations petitioner continued the fuel oil business from the business_premises that self oil had previously occupied mr self sr owned and leased the business_premises for each of the months of may through december of petitioner paid mr self sr dollar_figure for a total of dollar_figure during petitioner paid mr self sr the following amounts on the dates listed date -- amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 8when self oil conveyed its assets to petitioner the unpaid balance owed to harleysville national bank was dollar_figure on a term note and dollar_figure on a revolving line of credit mr self sr guaranteed these debts on date petitioner paid the outstanding balance on the revolving line of credit obligation total big_number big_number 1the record does not disclose on what date this payment was made during petitioner paid mr self sr the following amounts on the dates listed date total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during petitioner paid mr self sr dollar_figure per month during petitioner paid mr self sr the following amounts on the dates listed date -- total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the record does not disclose on what date this payment was made on or about date self oil filed form 1120-s u s income_tax return for an s_corporation for the period january through date reporting ordinary_income of dollar_figure on or about date self oil filed form_1120 u s_corporation income_tax return for the period april through date reporting a tax_liability of dollar_figure on date respondent issued a notice of liability to petitioner asserting that it was liable as a transferee of self oil’s assets for self oil’s unpaid income_tax_liability for the taxable_year ended date for dollar_figure opinion sec_6901 provides a procedural mechanism for collecting unpaid tax from transferees of property in certain circumstances 100_tc_180 see 283_us_589 relating to the predecessor of sec_6901 sec_6901 provides in pertinent part sec_6901 transferred assets a method of collection --the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes -- a transferees --the liability at law or in equity of a transferee of property-- i of a taxpayer in the case of a tax imposed by subtitle a relating to income taxes b liability --any liability referred to in subsection a may be either as to the amount of tax shown on a return or as to any deficiency or underpayment of any_tax at the outset it should be noted that in proceedings before the tax_court the burden_of_proof shall be upon the secretary to show that a petitioner is liable as a transferee of property of a taxpayer but not to show that the taxpayer was liable for the tax sec_6902 see rule d whether and the extent to which a transferee is liable is generally determined under state substantive law 357_us_39 the applicable state law is determined by where the transfer occurred 70_tc_373 supplemented by 70_tc_446 affd without published opinion 688_f2d_815 2d cir since it is undisputed that the conveyance occurred in pennsylvania we shall apply that state’s substantive law ‘as a general_rule ’ under pennsylvania common_law ‘when one company sells or transfers all its assets to another the successor company does not embrace the liabilities of the predecessor simply because it succeeded to the predecessor’s assets ’ 762_f2d_303 3d cir quoting 549_fsupp_835 e d pa however where the transaction is fraudulently entered into to escape liability a successor_corporation may be held responsible for the debts and liabilities of its predecessor id pincite citing 332_fsupp_526 e d pa granthum v textile mach works a 2d pa super ct the question of whether a transfer transaction was entered into fraudulently must be answered in the context of pennsylvania’s uniform fraudulent transfer act pufta as applicable here pufta provides in pertinent part sec transfers fraudulent as to present and future creditors a general_rule --a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor's claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with actual intent to hinder delay or defraud any creditor of the debtor pa cons stat ann sec a west if the debtor intended to hinder or delay a creditor ‘he had the intent penalized by the statute notwithstanding any other motivation he may have had for the transfer ’ 263_fsupp2d_925 m d pa quoting 192_f3d_88 3d cir t he existence of actual intent is a question of fact 803_f2d_1288 3d cir respondent concedes that self oil’s asset transfer did not hinder delay or defraud his assessment and collection of income_tax liabilities as respondent aptly explains the income_tax_liability at issue is attributable to the sale of self oil’s assets the income_tax_liability could not have existed at the time of the transfer indeed respondent contends that self oil’s desire to frustrate the collection of other creditors namely the states of ohio and pennsylvania is a sufficient justification to deem the transfer fraudulent under pufta we agree the court_of_appeals for the third circuit has recently stated pufta does not require proof to set_aside a transfer that the debtor intended to defraud the specific creditor bringing the fraudulent transfer claim pufta deems a transfer fraudulent if the debtor had the ‘actual intent to hinder delay or defraud any creditor’ 192_f3d_88 3d cir see walsh v gutshall in re walter bankr bankr w d pa it is not necessary that debtor have intended to hinder all of his creditors for a to apply it is sufficient that he intended to hinder delay or defraud ‘any creditor’ in this case there is direct evidence of self oil’s actual intent that intent is clearly shown from the file memorandum written by the lawyer who suggested and consummated the transfer transaction as mr reiter therein explained it was our goal to leave self oil with no real value so that an eventual judgement by the state would not impair the ability of continuing the business albeit through newco i believe the general feeling was to drag it out as long as possible and then just walk away and defend any_action for transferee_liability which the states may attempt at trial mr reiter did not disavow his memorandum and although he testified that it was not written contemporaneously with the various meetings telephone calls and conversations he had with the self family he indicated that it was nonetheless accurate mr reiter was asked and answered as follows so you wanted to transfer the assets before those q liabilities those excise_tax liabilities became liens on the property isn’t that correct a we wanted to sell them yes we may also infer actual intent from all the facts and circumstances surrounding the conveyance see 919_f2d_206 3d cir moody v sec pac bus credit inc bankr w d pa affd 971_f2d_1056 3d cir pufta 10mr self jr indicated at trial that newco was the name used in place of petitioner assists in ascertaining the required intent by listing some indicative factors b certain factors --in determining actual intent under subsection a consideration may be given among other factors to whether the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor’s assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred and the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor pa cons stat ann sec b the enumerated factors are not exhaustive or exclusive and there is no magic number needed to determine the required intentdollar_figure 263_fsupp2d_925 m d pa even conduct subsequent to the transfer may demonstrate the intent that existed at the time of the transfer iscovitz v filderman a 2d pa many of the enumerated indicia are present in this case self oil was already insolvent or made insolvent by virtue of the transfer the transfer was to a corporation owned by family members who were former employees of the transferor and 11we note that the statute specifically provides consideration may be given among other factors see pa cons stat ann sec b west emphasis added 12the committee comment to pa cons stat ann sec states in pertinent part subsection b below is a nonexclusive catalogue of factors appropriate for consideration by the court in determining whether the debtor had an actual intent to hinder delay or defraud one or more creditors proof of the existence of any one or more of the factors enumerated in subsection b may be relevant evidence as to the debtor’s actual intent but does not create a presumption that the debtor has made a fraudulent transfer or incurred a fraudulent obligation the fact that a transfer has been made to a relative or to an affiliated_corporation has not been regarded as a badge of fraud sufficient to warrant avoidance when unaccompanied by any other evidence of fraud the courts have uniformly recognized however that a transfer to a closely related_person warrants close scrutiny of the other circumstances including the nature and extent of the consideration exchanged one was a former officer self oil transferred all its assets to petitioner and the transfer occurred shortly after excise_tax assessments were made and while self oil was disputing its liability for millions of dollars in excise fuel taxes and penalties we also find telling that one of the creditors who directly benefited from the transaction was the transferor’s sole owner mr self sr clearly the self family preferred to repay self oil’s unsecured debt obligations to mr self sr to the disadvantage of ohio’s and pennsylvania’s coffers during trial mr reiter testified as follows did it give you any concern that robert sr was being q repaid in part for his loans yeah it gave me some concern you know under the a preference provisions of the corporate statutes there are-- you know there are issues there regarding the payment of shareholders when there is other creditors but he was a creditor they had told me that--they had indicated all throughout that all the general creditors were going to be paid he was another creditor so you know i think i talked about it i’m not sure how strongly i talked about it or how much but i do have a recollection that we did have a conversation with the accountant as well additionally petitioner continued in the same line_of_business from the same business_premises which were owned by and leased from mr self sr as the transferor self oil accordingly respondent has persuaded us given the facts and circumstances when taken together that self oil had actual intent to hinder delay or defraud the state taxing authorities of pennsylvania and ohio defenses to a finding of fraudulent transfer despite a finding that a conveyance is fraudulent under pufta relief is denied as against a transferee who can show that the transfer was made in good_faith and for reasonably equivalent value the exception provides in pertinent part sec defenses liability and protection of transferee a certain transfers or obligations not fraudulent --a transfer or obligation is not fraudulent under section a relating to transfers fraudulent as to present and future creditors against a person who took in good_faith and for a reasonably equivalent value or against any subsequent transferee or obligee pa cons stat ann sec a west the person who invokes this defense carries the burden of establishing good_faith and the reasonable equivalence of the consideration exchanged pa cons stat ann sec cmt west citing 77_fsupp_276 d n j affd 172_f2d_327 3d cir the committee comment to pufta section aids in defining the term good_faith as used in this section good_faith means that the transferee or obligee acted without actual fraudulent intent and that the transferee or obligee did not collude with the debtor or otherwise actively participate in the fraudulent scheme of the debtor a transferee’s or obligee’s knowledge of a transferor’s insolvency in and of itself is insufficient to support a finding that the transferee or obligee lacked good_faith as that term is used in this section the transferee’s or obligee’s knowledge of the transferor’s insolvency may however in combination with the transferee’s or obligee’s knowledge concerning other facts be relied upon as evidencing a lack of good_faith on the part of the transferee or obligee pa cons stat ann sec cmt see also tiab communications corp v keymarket of nepa inc supra pincite given the record we do not believe that petitioner has acted in good_faith with respect to the conveyance at issue it is clear that mr self jr petitioner’s agent and 50-percent owner knew all the operative facts and circumstances underlying the transfer of self oil’s assets he was a former employee and officer of self oil and pleaded guilty to criminal charges that were based on factors that gave rise to the fuel excise_tax assessments he testified that he knew about the assessments that self oil had appealed the assessments that the criminal investigations caused self oil’s line of credit to be frozen and that the outlook for the future of self oil was bleak mr self jr testified that before the sale he sought advice on how to acquire the business he was in attendance at numerous meetings and participated in telephone conferences with his father and self oil’s attorneys concerning appealing the assessments and he felt that the company was pretty much doomed nonetheless the parties consummated a sale in which the debt owed to the sole shareholder was preferred over the liabilities owed to the states of pennsylvania and ohio and respondent it is clear that petitioner through its agent mr self jr had knowledge of all the operative facts and circumstances concerning self oil’s dire situation and its scheme to transfer its assets before the commencement of collection activities accordingly we hold that pa cons stat ann section does not provide petitioner relief from liability as a transfereedollar_figure we disagree with petitioner’s self-serving argument that the sale as consummated was a far better result than what would have occurred in a liquidation self oil and petitioner did not have the right to pick and choose which creditors got paid among those creditors paid was mr self sr who received hundreds of thousands of dollars from petitioner we agree with respondent that self oil and petitioner structured the transaction in such a way as to provide mr self sr with a preferential repayment status clearly transactions between a debtor-corporation and 13since pa cons stat ann sec a west is a conjunctive test in light of our holding we need not analyze or determine whether petitioner paid a reasonably equivalent value for the assets transferred in 100_tc_180 we explained that inquiries into the adequacy of consideration often are unnecessary because respondent will be permitted to prove a fraudulent transfer under state law by demonstrating actual intent to defraud its controlling officers must be scrutinized in re tri-state paving inc bankr bankr w d pa citing 61_f2d_503 7th cir a shareholder creditor may not use his special relationship with a corporation to the detriment of the corporation’s other creditors as the court explained in tri- state paving inc the corporation owed money to the defendants as it owed money to many other creditors paying themselves in full by taking unfair advantage of their special positions and knowledge to save themselves from being prejudiced and simultaneously leaving their other creditors with nothing constituted an actual intent to defraud id in robar dev corp v minutello a 2d pa super ct the court stated where officers of insolvent corporations satisfied the corporate obligations held by themselves prior to other creditors equity has erected a presumption that such officers have taken unfair advantage of their special position and knowledge to save themselves from being prejudiced the burden lies on the officers to show the circumstances which made it proper that they should be paid prior to the other creditors citations omitted see also bernstein v donaldson in re insulfoams inc bankr bankr w d pa directors of an insolvent corporation hold their powers ‘in trust’ for all creditors of the corporation they may not use their powers for their own benefit and to the detriment of creditors affd 104_f3d_547 3d cir petitioner argues that there was no such preference because every creditor with non-contingent claims were sic paid in full petitioner’s argument fails because pufta makes no distinction between contingent and noncontingent liabilities specifically pufta defines claim as a right to payment whether or not the right is reduced to judgment liquidated unliquidated fixed contingent matured unmatured disputed undisputed legal equitable secured or unsecured pa cons stat ann sec_5101 west emphasis added see id sec cmt d 334_fsupp_799 e d pa for the purpose of the law of fraudulent_conveyances a contingent_liability has the same status as one which is fixed people’s sav dime bank trust co v scott a pa lafayette manor inc v carroll pa d c 3d petitioner further argues to successfully attack a transfer as fraudulent under the act it is necessary that the creditors be prejudiced by the transfer even where there is actual fraudulent intent petitioner cites no authority which interprets pennsylvania’s fraudulent conveyance law or pufta in any event the record does demonstrate that an unpaid creditor was harmed or prejudiced by the transfer the record shows that self oil preferred the unsecured obligations owed to mr self sr rather than those owed to the contingent creditors mr self sr was repaid hundreds of thousands of dollars to the injury and prejudice of pennsylvania ohio and respondentdollar_figure conclusion respondent has borne his burden of proving that self oil fraudulently transferred its property in violation of pufta accordingly we sustain respondent’s determination decision will be entered for respondent 14there is no evidence that pennsylvania’s and ohio’s claims for fuel excise_tax that self oil owed are superior to respondent’s claim for unpaid income_tax
